Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner’s notes.
This application is a divisional from 15/579,295 US 20180184042 which has been Abandoned. 
Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 1/25/2021 have been fully considered but they are not persuasive.

Regarding Applicant’s Arguments 
Applicant’s arguments are based on the newly provided amendments of “wherein the video display displays a virtual video” and have been fully addressed with the rejections provided. 

Regarding applicant arguments based the amendments of “and the line of sight of the user is on the virtual video”.  Examiner notes that this limitation fallows a Boolean operator of ‘or’ and as such is a selectable option.  Only one of the options need to be address in an ‘or’ operator to properly reject the claims.  Furthermore, Applicant has used conditional statement of ‘or’, ‘when’, “in a case where”, “whether there is”, “at least one of” extensively. In a conditional statement such as “at least one of” and ‘when’, only one of the conditions branches needs to be met to properly reject the claims. It is further noted that the Boolean operator ‘or’ is also a conditional statement that requires only one of the conditional statements to be met.  See MPEP 2111.04 II.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Osterhout US 20160116745.

Regarding claim 1 Osterhout teaches a video display device wearable on a head of a user, comprising: 

a video display capable of switching a frame rate of a video displayed thereon; (Osterhout Para 514, image frame rate at which the image is displayed increased.)

a controller programmed to designate the frame rate for the video display; (Osterhout para 514 display image frame rate at which the image is displayed increased.)

a first sensor that detects a movement of the head of the user; (Osterhout para 514, the 
head-mounted display detects the speed of movement of the head-mounted display)

a second sensor that detects a movement of a line of sight of the user; and (Osterhout para 516, eye-imaging camera in the head-mounted display is used to track the movement of the user's eyes. )

a motion determination processor programmed to determine a motional state of the user of the device based on an output from the first sensor and an output from the second sensor, (Osterhout para 514-516; eye-imaging camera in the head-mounted display is used to track the movement of the user's eyes.  The movement of the head-mounted display may be simultaneously measured.)

wherein the video display displays a virtual video,(Osterhout para   [0266] Digital content is presented to create an emersive [immersive] effect for the person wearing the HWC.  Digital content for example, a movie [video], picture, game, or other content, may be displayed or playing within the FOV of the HWC.  
wherein the controller is further programmed to instruct the video display to change the frame rate according to a result of the determination made by the motion determination processor such that, (Osterhout para 516, the frame rate may be changed or the image frame rate can be reduced while increasing the subframe rate, in correspondence to the difference in movement of the user's eyes and the movement of the head mounted display.)

in a case where the motion determination processor determines that at least one of the movement of the head (Osterhout para 516, in correspondence to the movement of the head mounted display.)

or 
the movement of the line of sight of the user is detected and the line of sight of the user is on the virtual video, the frame rate of the video displayed on the video display is made larger than a case where the motion determination processor determines that the movement of the head and the movement of the line of sight of the user are not detected.( Osterhout Para 516, images and the frame rate may be changed or the image frame rate can be reduced while increasing the subframe rate, in correspondence to the difference in movement of the user's eyes and the movement of the head mounted display.) Examiner notes that when user eye movement is not detected, i.e. gaze, fixed look, the user is focused and the frame rate increases. (Para 410, gaze time or persistence may be measured and used in conjunction with the image processing.)

Regarding claim 2, Osterhout all of the limitations of claim 1 and further teaches, 
wherein the video display is a liquid crystal element (Osterhout Para 618 LCD)

a mirror array element, and the video display is further capable of switching an interval for updating information on pixels thereof and an interval for driving a light source thereof.

Regarding claim 3, Osterhout all of the limitations of claim 1 and further teaches, 
 wherein the video display is further capable of changing video parameters of the video display including at least one of contrast, sharpness, 
saturation, hue, and image brightness, wherein the controller is further programmed to instruct the video display unit to change at least one of the contrast, the sharpness, the saturation, the hue, and the image brightness according to a result of the determination made by the motion determination processor. (Para 343 unstructured light, structured light, or controlled lighting conditions, are used to predict the eye's position based on the light reflected off of the front of the wearer's eye., image may be processed to determine the quality (e.g. sharpness) of the image presented.  the image may then be adjusted (e.g. focused differently) to increase the quality (sharpness)) Sharpness bases on eye movement. Fig. 180-182


Regarding claim 4, Osterhout all of the limitations of claim 2 and further teaches, 
wherein the video display is further capable of changing at least one of video parameters which are contrast, sharpness, saturation, hue, and image brightness, wherein the controller is further programmed to instruct the video display unit to change at least one of the contrast, the sharpness, the saturation, the hue, and the image brightness according to a result of the  (Para 343 unstructured light, structured light, or controlled lighting conditions, are used to predict the eye's position based on the light reflected off of the front of the wearer's eye., image may be processed to determine the quality (e.g. sharpness) of the image presented.  the image may then be adjusted (e.g. focused differently) to increase the quality (sharpness)) Sharpness bases on eye movement. Fig. 180-182

Regarding claim 5, Osterhout all of the limitations of claim 2 and further teaches, 
wherein motion determination processor is programmed to determine the motional state of user which includes: 

whether there is the movement of the head of the user, 

whether there is the movement of the line of sight of the user, (Para 343 unstructured light, structured light, or controlled lighting conditions, are used to predict the eye's position based on the light reflected off of the front of the wearer's eye., image may be processed to determine the quality (e.g. sharpness) of the image presented.  the image may then be adjusted (e.g. focused differently) to increase the quality (sharpness)) Sharpness bases on eye movement. Fig. 180-182

whether a viewpoint of the user is on the video being displayed by the video display, and 


Only one limitations is needs to be addressed. User selectable option MPEP2111.04 II ‘whether’ conditional statement. Also Marlush 2173.05(h) Selected from a group of.

Regarding claim 6, Osterhout all of the limitations of claim 5 and further teaches, 
wherein the controller is further programmed to: 

extend at least one of 

the interval for updating information on the pixels of the video display and 

the interval for driving the light source of the video display according to the movement of the line of sight of the user being relatively larger than the movement of the head of the user, and 

lower at least one of the contrast and the brightness of the video when the viewpoint of the user is not on the video being displayed by the video display. (Fig. 182 and para 742, the image is shifted within the display field of view as the user moves their head. the user's head pointed to the side 18150 and as a result, the image 18155 is shifted within the display field of view in a direction that is opposed to the movement of the user's head, thereby leaving a blank portion 18130 where there is now no image content to display.) 

Regarding claim 7, Osterhout all of the limitations of claim 1 and further teaches, 


a storage unit that stores one or more changes of the video parameters instructed by the controller; and 

a frequency determination unit that determines contents of the changes stored in the storage unit and 

a number of times the changes has been made within a prescribed period of time, 

 wherein the frequency determination unit notifies a video information source of the change of the video parameter that has been changed more than a predetermined number of times within the prescribed period of time.(Para 567, the displayed image can be changed in response to the average color, hue or spatial frequency of the environment surrounding the user.  In this case, a camera in the head-worn display can be used to capture an image of the environment that includes a portion of the see-through field of view as seen by the user.  Attributes of the captured image of the environment can then be digitally analyzed as previously described herein to calculate attributes for the displayed image. the attributes of the captured image of the environment can include an average brightness, a color distribution or spatial frequency of the see-through view of the environment.)

Regarding claim 8, Osterhout all of the limitations of claim 5 and further teaches, 


 transform a first output vector from the first sensor and a second output vector from the second sensor into two-dimensional vectors by orthographically projecting the first and second output vectors onto a video display plane, and 

determine that the movement of the head and the movement of the line of sight match in direction when an angle between the two transformed two-dimensional vectors falls below a prescribed value.(Fig. 106c) Based on Applicant’s specification paragraph 86 of fig.7c #7001

Regarding claim 9, Osterhout all of the limitations of claim 1 and further teaches, 
 wherein the first sensor is one of a gyro sensor, an acceleration sensor, a geomagnetic sensor, a GPS, and a camera.(Para 222 Gyros)

Regarding claim 10, Osterhout all of the limitations of claim 1 and further teaches, 
 wherein the controller is further programmed to: 

acquire information on an amount of power remaining in a power source and limit the change of the frame rate of the video display according to the amount of power remaining in the power source.  (519 para, Display frame rate in a head-mounted display is limited the power required to drive the processor and associated electronics, which translates into battery life. images can be provided with different numbers of pixels and different frame rates.)

Regarding claim 11, Osterhout all of the limitations of claim 1 and further teaches, 
wherein the motion determination processor is further programmed to determine that the movement of the head or the movement of the line of sight of the user is detected when one of the following conditions is met: 

when a duration of time of the movement of the head or the movement of the line of sight of the user by the first or second sensor exceeds a predetermined amount of time, 

when a speed of the movement of the head 
(the sensor that assesses the wearer's movements may be a GPS sensor, IMU, accelerometer, etc. based on a threshold speed of the assessed motion.
or 

the movement of the line of sight of the user exceeds a predetermined speed, and 

when a displacement of the movement of the head or the movement of the line of sight of the user exceeds a predetermined displacement.
‘when’ conditional statement MPEP  2111.04 II only one limitations needs to be met.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20160266386 Scott
20170287222 Fujimaki
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        /JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422